DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2022 and 03/07/2022 was filed before the mailing date of a first Office action after the filing of a request for continued examination on 03/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/14/2021.  The arguments set forth are addressed herein below.  Claims 5-24 remain pending, Claims 6-24 have been newly added, and Claims 1-4 have been currently canceled.  Currently, Claim 5 has been amended.  No new matter appears to have been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Raymond A. Joao on 06/11/2021.
The application has been amended as follows:  
Replace claims 6, 7, and 10 as shown below:

Claim 6:	The sports betting apparatus of Claim 5, wherein the apparatus processes information for placing a bet on the sporting event, the gaming activity, or the lottery drawing, wherein the bet is placed by the user of the plurality of users, and further wherein the apparatus generates a bet confirmation message containing information regarding a date and time of the bet, an amount of the bet, a date and time of the sporting event, the gaming activity, or the lottery drawing, and a link to the electronic forum, and further wherein the apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.

Claim 7:	The sports betting apparatus of Claim 5, wherein the apparatus generates a message containing information regarding a date and time of the sporting event, the gaming activity, or the lottery drawing, and containing a link to the electronic forum, and further wherein the apparatus transmits a bet confirmation message to the user communication device or to a second user communication device associated with the user.

Claim 10:	The sports betting apparatus of Claim 5, wherein the sporting event, the gaming activity, or the lottery drawing, is a lottery drawing.

Reasons for Allowance
Claims 5-24 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a processor, wherein the processor is specially programmed to provide an electronic forum, wherein the electronic forum provides a video or audio broadcast of a sporting event, a gaming activity, or a lottery drawing, to a plurality of users, wherein the electronic forum allows at least two users of the plurality of users to communicate with one another before, during, or after, the sporting event the gaming activity, or the lottery drawing, via text messaging or via video conferencing or audio conferencing, and further wherein the electronic forum allows at least one user of the plurality of users to report an instance of suspected game fixing, match fixing, or cheating; and
wherein the processor processes information regarding an outcome of the bet and determines if the bet is a winning bet or a losing bet, and further wherein the distributed ledger and Blockchain technology system processes information for effectuating a settlement or payment, or for withholding a settlement, for or regarding the bet, and further wherein information regarding the sporting event, the gaming activity, or the lottery drawing, and any betting activity which occurred related to the sporting event, the gaming activity, or the lottery drawing, is stored in the distributed 
Claims 5-24 are allowed for the reasons stated above.  Additionally, claims 5-24 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 03/14/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715